Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-03851 Nicholas II, Inc. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 09/30/2008 Date of Reporting Period: 06/30/2008 Item 1. Schedule of Investments. Nicholas II, Inc. Schedule of Investments (unaudited) June 30, 2008 VALUE COMMON STOCKS - 93.32% Consumer Discretionary - Auto & Components - 0.87% 270,000 Gentex Corporation $ 3,898,800 Consumer Discretionary - Hotels, Restaurants & Leisure - 1.01% 290,000 Starbucks Corporation * 4,564,600 Consumer Discretionary - Media - 4.03% 290,000 DIRECTV Group, Inc. (The) * 7,513,900 140,000 DISH Network Corporation - Class A * 4,099,200 214,935 Liberty Global, Inc. - Series C * 6,525,427 18,138,527 Consumer Discretionary - Retail - 5.21% 185,672 IAC/InterActiveCorp * 3,579,756 65,000 J.C. Penney Company, Inc. 2,358,850 112,100 Kohl's Corporation * 4,488,484 320,000 O'Reilly Automotive, Inc. * 7,152,000 295,000 PetSmart, Inc. 5,885,250 23,464,340 Consumer Staples - Food & Staple Retail - 1.21% 138,296 CVS/Caremark Corporation 5,472,373 Consumer Staples - Food, Beverage & Tobacco - 4.13% 175,000 ConAgra Foods, Inc. 3,374,000 215,000 Hormel Foods Corporation 7,441,150 100,000 Wm. Wrigley Jr. Company 7,778,000 18,593,150 Energy - 8.51% 17,950 Apache Corporation 2,495,050 25,000 Atwood Oceanics, Inc. * 3,108,500 120,000 BJ Services Company 3,832,800 50,000 Cameron International Corporation * 2,767,500 80,000 Helix Energy Solutions Group, Inc. * 3,331,200 119,605 Kinder Morgan Management, LLC * 6,440,742 66,000 Nabors Industries, Ltd. * 3,249,180 55,000 Newfield Exploration Company * 3,588,750 35,000 Smith International, Inc. 2,909,900 70,000 Weatherford International Ltd. * 3,471,300 45,832 XTO Energy, Inc. 3,139,950 38,334,872 Financials - Banks - 2.77% 175,000 Associated Banc-Corp 3,375,750 290,000 Marshall & Ilsley Corporation 4,445,700 50,000 PNC Financial Services Group, Inc. (The) 2,855,000 115,500 Valley National Bancorp 1,821,435 12,497,885 Financials - Diversified - 3.55% 67,500 Affiliated Managers Group, Inc. * 6,079,050 210,000 Eaton Vance Corp. 8,349,600 60,000 Raymond James Financial, Inc. 1,583,400 16,012,050 Financials - Insurance - 3.88% 230,000 Brown & Brown, Inc. 3,999,700 80,000 Nationwide Financial Services, Inc. 3,840,800 307,000 Willis Group Holdings Limited 9,630,590 17,471,090 Health Care - Equipment - 6.48% 195,000 DENTSPLY International Inc. 7,176,000 85,000 IDEXX Laboratories, Inc. * 4,142,900 175,000 ResMed Inc. * 6,254,500 100,000 Smith & Nephew plc 5,475,000 150,000 St. Jude Medical, Inc. * 6,132,000 29,180,400 Health Care - Pharmaceuticals & Biotechnology - 13.10% 85,000 Allergan, Inc. 4,424,250 40,000 Biotech HOLDRS Trust 6,773,200 90,000 Covance Inc. * 7,741,800 136,500 Forest Laboratories, Inc. * 4,742,010 70,000 Genzyme Corporation * 5,041,400 100,000 Gilead Sciences, Inc. * 5,295,000 140,000 Medicis Pharmaceutical Corporation 2,909,200 165,000 Pharmaceutical Product Development, Inc. 7,078,500 165,000 Teva Pharmaceutical Industries Ltd. 7,557,000 133,920 Thermo Fisher Scientific Inc. * 7,463,361 59,025,721 Health Care - Services - 3.32% 197,500 DaVita, Inc. * 10,493,175 160,000 VCA Antech, Inc. * 4,444,800 14,937,975 Industrials - Capital Goods - 7.85% 193,000 Fastenal Company 8,329,880 25,000 Flowserve Corporation 3,417,500 202,500 IDEX Corporation 7,460,100 85,000 ITT Corporation 5,383,050 35,000 Kaydon Corporation 1,799,350 15,000 Oshkosh Truck Corporation 310,350 105,000 Rockwell Automation, Inc. 4,591,650 85,000 Rockwell Collins, Inc. 4,076,600 35,368,480 Industrials - Commercial Services & Supplies - 2.88% 41,604 ChoicePoint Inc. * 2,005,313 237,500 Cintas Corporation 6,296,125 80,000 Manpower Inc. 4,659,200 12,960,638 Industrials - Transportation - 1.72% 45,000 C.H. Robinson Worldwide, Inc. 2,467,800 123,000 Expeditors International of Washington, Inc. 5,289,000 7,756,800 Information Technology - Hardware & Equipment - 8.83% 28,000 EchoStar Holding Corporation Class A * 874,160 175,000 Harris Corporation 8,835,750 145,000 Juniper Networks, Inc. * 3,216,100 55,000 Mettler-Toledo International Inc. * 5,217,300 225,000 Molex Incorporated - Class A 5,154,750 290,000 QLogic Corporation * 4,231,100 26,500 Research In Motion Limited * 3,097,850 165,000 Teradata Corporation * 3,818,100 163,750 Zebra Technologies Corporation - Class A * 5,344,800 39,789,910 Information Technology - Semiconductors & Semiconductor Equipment - 3.97% 75,000 Altera Corporation 1,552,500 182,000 Intersil Holding Corporation 4,426,240 288,750 Microchip Technology Incorporated 8,818,425 165,000 NVIDIA Corporation * 3,088,800 17,885,965 Information Technology - Software & Services - 7.22% 125,000 Accenture Ltd 5,090,000 110,000 Akamai Technologies, Inc. * 3,826,900 280,937 Fiserv, Inc. * 12,746,112 143,500 Hewitt Associates, Inc. * 5,500,355 236,666 Metavante Technologies, Inc. * 5,353,385 32,516,752 Materials - 2.78% 251,400 Bemis Company, Inc. 5,636,388 160,000 Ecolab Inc. 6,878,400 12,514,788 TOTAL Common Stocks (COST: $ 305,832,342) 420,385,116 SHORT-TERM INVESTMENTS - 6.52% Commercial Paper - 6.25% $ 735,000 Chevron Phillips Chemical Company 07/01/08, 2.75% 735,000 1,000,000 Dow Chemical Company 07/02/08, 3.00% 999,916 709,000 Chevron Phillips Chemical Company 07/07/08, 2.80% 708,669 1,000,000 General Mills, Inc. 07/07/08, 2.78% 999,537 700,000 ITT Corporation 07/08/08, 2.95% 699,598 450,000 Fortune Brands, Inc. 07/09/08, 2.75% 449,725 1,000,000 Fortune Brands, Inc. 07/10/08, 2.80% 999,300 700,000 Diageo Capital plc 07/11/08, 2.80% 699,455 850,000 General Mills, Inc. 07/11/08, 2.78% 849,344 750,000 H.J. Heinz Finance Company 07/11/08, 2.91% 749,393 650,000 H.J. Heinz Finance Company 07/14/08, 2.85% 649,331 800,000 ITT Corporation 07/15/08, 2.90% 799,098 1,000,000 General Mills, Inc. 07/16/08, 2.80% 998,833 1,000,000 Wisconsin Energy Corporation 07/17/08, 2.90% 998,711 100,000 Alcoa Inc. 07/18/08, 2.85% 99,865 500,000 Fortune Brands, Inc. 07/18/08, 2.78% 499,344 1,100,000 Altria Group, Inc. 07/21/08, 2.75% 1,098,319 450,000 H.J. Heinz Finance Company 07/24/08, 2.85% 449,181 700,000 Diageo Capital plc 07/28/08, 2.92% 698,467 1,000,000 Altria Group, Inc. 07/30/08, 2.75% 997,785 1,000,000 Wisconsin Energy Corporation 07/30/08, 2.90% 997,664 1,000,000 Altria Group, Inc. 07/31/08, 2.82% 997,650 1,195,000 ITT Corporation 08/01/08, 3.00% 1,191,913 900,000 Starbucks Corporation 08/01/08, 2.80% 897,830 675,000 General Mills, Inc. 08/04/08, 2.85% 673,183 700,000 Time Warner Inc. 08/04/08, 2.77% 698,169 1,000,000 H.J. Heinz Finance Company 08/05/08, 2.75% 997,326 775,000 General Mills, Inc. 08/06/08, 2.90% 772,752 1,150,000 Diageo Capital plc 08/08/08, 2.98% 1,146,383 610,000 Diageo Capital plc 08/08/08, 3.10% 608,004 895,000 Altria Group, Inc. 08/12/08, 2.95% 891,920 675,000 Time Warner Inc. 08/12/08, 2.86% 672,748 1,000,000 ITT Corporation 08/14/08, 3.03% 996,297 625,000 Kellogg Company 08/18/08, 2.85% 622,625 800,000 Kellogg Company 08/26/08, 2.80% 796,516 28,139,851 Variable Rate Security - 0.27% 1,212,631 Wisconsin Corporate Central Credit Union 07/01/08, 2.15% 1,212,631 TOTAL Short-term Investments (COST: $29,352,482) 29,352,482 TOTAL SECURITY HOLDINGS - 99.84% 449,737,598 OTHER ASSETS, NET OF LIABILITIES - 0.16% 727,001 TOTAL NET ASSETS $450,464,599 % OF NET ASSETS * NON-INCOME PRODUCING As of June 30, 2008, investment cost for federal tax purposes was $335,184,824 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $138,004,838 Unrealized depreciation (23,452,064) Net unrealized appreciation $114,552,774 For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Finanacial Accounting Standard No. 157. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1  quoted prices in active markets for identical investments Level 2  other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2008 in valuing the Funds investments carried at value: Valuation Inputs Investments in Securities Other Financial Instruments* Level 1 - Quoted Prices $420,385,116 $ Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs Total $449,737,598 $ *Other financial instruments include futures, forwards and swap contracts. Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas II, Inc. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 08/26/2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 08/26/2008 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 08/26/2008
